Case: 16-41189      Document: 00514256554         Page: 1    Date Filed: 12/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                    No. 16-41189
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                          December 1, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

ARTURO GONZALEZ-PEREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:16-CR-84-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Arturo Gonzalez-Perez has moved
for leave to withdraw and has filed a brief and a supplemental brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Gonzalez-Perez has filed a response.
The motion for appointment of substitute counsel is DENIED as untimely. See
United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41189    Document: 00514256554    Page: 2   Date Filed: 12/01/2017


                                No. 16-41189

     We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Gonzalez-Perez’s response.     We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2